Exhibit 10.1


GREENHUNTER
ENERGY INC.


July 10, 2007


Dr. Pat Barker
Chairman
Orion Ethanol, Inc.
307 S. Main Street
Pratt, Kansas 67124



 
RE:
Merger Agreement dated May 30, 2007 between Orion Ethanol, Inc. and GreenHunter
Energy, Inc. (the “Merger Agreement”)



Dear Pat:


Pursuant to our phone conversation yesterday, it is our understanding that Orion
Ethanol, Inc. does not agree to amend the terms of Merger Agreement in order to
obtain the consent of West Coast Asset Management to vote in favor of the
merger. Therefore, Orion Ethanol and GreenHunter Energy hereby mutually agree to
terminate the Merger Agreement pursuant to Section 7.1(a) of the Merger
Agreement.


Please acknowledge your agreement to terminate the Merger Agreement by executing
this letter in the space indicated below and returning one copy to the
undersigned.


I know both companies have worked hard in attempting to make this transaction
work for everyone involved. Hopefully, there will be an opportunity for our two
companies to work together in the future.


Sincerely,


/s/ Michael K. Studer


Michael K. Studer
President and COO


AGREED AND ACCEPTED, this 11th day of July, 2007.


Orion Ethanol, Inc.


By:         /s/ Patrick N. Barker
Name:    Patrick N. Barker
Title:      Chairman
 
 
 

--------------------------------------------------------------------------------

 